Proceeding initiated in this court pursuant to subdivision 4 of section 6510 of the Education Law, to review a determination of the Board of Regents suspending petitioner’s license to practice as a certified public accountant for a period of two years, said suspension stayed for its last year. The petitioner pleaded guilty to the crime of attempting to obstruct governmental administration (Penal Law, §§ 110.00, 195.05) on September 16, 1974. The matter involved an illegal attempt to affect the sentence to be imposed upon a defendant in a criminal matter then pending. The sole issue raised by this proceeding is whether or not the measure of discipline imposed is shocking to one’s sense of justice (Matter of Pell v Board of Educ., 34 NY2d 222). The petitioner does not dispute that he was permitted to establish in the administrative proceedings all of the mitigating factors as to his offense. The fact that his license to practice law was also suspended because of his criminal activity does not appear to make the instant punishment shockingly severe. Determination confirmed, and petition dismissed, without costs. Sweeney, J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.